 

 



EXHIBIT 10.2

 

PROMISSORY NOTE

 

$50,000.00

November 7, 2016

 

theglobe.com, inc., a Delaware corporation

1500 Cordova Road, Suite 302

Fort Lauderdale, FL 33316

(Hereinafter referred to as "Borrower")

 

Dancing Bear Investments, Inc., a Florida corporation

1500 Cordova Road, Suite 302

Fort Lauderdale, FL 33316

(Hereinafter referred to as “Lender")

 

Borrower promises to pay to the order of Lender, in lawful money of the United
States of America, at its office indicated above or wherever else Lender may
specify, the sum of Fifty Thousand and No/100 Dollars ($50,000.00) or such
lesser sum as may be advanced and outstanding from time to time, with interest
on the unpaid principal balance at the rate and on the terms provided in this
Promissory Note (including all renewals, extensions or modifications hereof,
this "Note").

 

MATURITY DATE. For purposes hereof, “Maturity Date” shall mean the first to
occur of (i) five (5) business days following any demand for payment, which
demand can be made by Lender at any time, or (ii) the occurrence of an “Event of
Default” as defined below.

 

INTEREST RATE.  Interest shall accrue on the unpaid principal balance of this
Note from the date hereof at the rate of ten percent (10%) per annum as of the
date of this Note (the "Interest Rate").

 

DEFAULT RATE. In addition to all other rights contained in this Note, if a
Default occurs and as long as a Default continues, all outstanding principle
under this Note shall bear interest at the Interest Rate plus 4% ("Default
Rate"). The Default Rate shall also apply from acceleration until the
obligations or any judgment thereon is paid in full.

 

INTEREST AND FEE(S) COMPUTATION (ACTUAL/ACTUAL). Interest and fees, if any,
shall be computed on the basis of the actual number of days in the year for the
actual number of days in the applicable period ("Actual/Actual Computation").
The Actual/Actual Computation determines the annual effective yield by taking
the stated (nominal) rate for a year's period and then dividing said rate by the
actual number of days in the year to determine the daily periodic rate to be
applied for each day in the applicable period.

 

REPAYMENT TERMS. This Note shall be due and payable in one lump sum of principal
and interest on the Maturity Date.

 

APPLICATION OF PAYMENTS. Monies received by Lender from any source for
application toward payment of the Obligations shall be applied to accrued
interest and then to principal. If a Default occurs, monies may be applied to
the Obligations in any manner or order deemed appropriate by Lender.

 

If any payment received by Lender under this Note is rescinded, avoided or for
any reason returned by Lender because of any adverse claim or threatened action,
the returned payment shall remain payable as an obligation of all persons liable
under this Note as though such payment had not been made.

 

DEFINITIONS. Obligations. The term "Obligations", as used in this Note, refers
to any and all indebtedness and other obligations under this Note. Sale Event.
The term “Sale Event”, as used in this Note, means a transaction or series of
related transactions, directly or indirectly: (i) involving the reorganization,
merger or the consolidation of the Borrower with or into any other entity, or an
acquisition of the Borrower effected by an exchange of outstanding equity
securities of the Borrower, or any issuance, sale, transfer or other disposition
in a single transaction or series of related transactions, regardless of form,
which results in the holders of the voting stock of the Borrower immediately
prior to such transaction no longer collectively beneficially owning, directly
or indirectly, 50% or more of the voting and financial rights associated with
the total voting stock of the Borrower (or such other equity class of the
Borrower or its successor as the voting stock of the Borrower have been
converted into as a consequence of such transaction) as a result of such
transaction; or (ii) involving the sale, transfer or other disposition of all or
substantially all of the assets of the Borrower or its subsidiaries, taken as a
whole, to one or more persons or entities.

 



 1 

 

 

ATTORNEYS' FEES AND OTHER COLLECTION COSTS. Borrower shall pay all of Lender's
reasonable expenses incurred to enforce or collect any of the Obligations
including, without limitation, reasonable arbitration, paralegals', attorneys'
and experts' fees and expenses, whether incurred without the commencement of a
suit, in any trial, arbitration, or administrative proceeding, or in any
appellate or bankruptcy proceeding.

 

USURY. If at any time the effective interest rate under this Note would, but for
this paragraph, exceed the maximum lawful rate, the effective interest rate
under this Note shall be the maximum lawful rate, and any amount received by
Lender in excess of such rate shall be applied to principal and then to fees and
expenses, or, if no such amounts are owing, returned to Borrower.

 

REMEDIES UPON DEFAULT; The occurrence of any of the following shall constitute
an "Event of Default" under this Note: (a) If any sum payable hereunder is not
paid within ten (10) days of when due, (b) if Borrower shall dissolve or
liquidate, or become insolvent (however such insolvency may be evidenced) or
shall file a voluntary bankruptcy petition or be the subject of an involuntary
bankruptcy petition which continues dismissed or unstayed for a period of 30
consecutive days; (c) if the Borrower shall make a general assignment for the
benefit of creditors; (d) if any litigation or governmental proceeding shall be
commenced against the Borrower; or (e) if there shall be any Sale Event. Upon
the occurrence of any Event of Default, this Note and all principal, interest
and other sums payable hereunder shall, at the option of the Lender, become and
be immediately due and payable forthwith, without presentation, demand, protest,
notice of protest, or any other notice of dishonor of any kind, all of which are
hereby expressly waived. All of the rights, remedies, powers and privileges
(together, "Rights") of the Lender provided for in this Note are cumulative of
each other and of any and all other Rights at law or in equity. No single or
partial exercise of any Right shall exhaust it, or preclude any other or further
exercise thereof, and every Right may be exercised at any time and from time to
time. No failure by the Lender to exercise, nor delay in exercising any Right,
including but not limited to the right to accelerate the maturity of this Note,
shall be construed as a waiver of any Event of Default or as a waiver of the
Right.

 

WAIVERS AND AMENDMENTS. No waivers, amendments or modifications of this Note
shall be valid unless in writing and signed by Lender. No waiver by Lender of
any Default shall operate as a waiver of any other Default or the same Default
on a future occasion. Neither the failure nor any delay on the part of Lender in
exercising any right, power, or remedy under this Note shall operate as a waiver
thereof, nor shall a single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.

 

Borrower or any person liable under this Note waives presentment, protest,
notice of dishonor, demand for payment, notice of intention to accelerate
maturity, notice of acceleration of maturity, notice of sale and all other
notices of any kind. Further, each agrees that Lender may extend, modify or
renew this Note or make a novation of the loan evidenced by this Note for any
period, and grant any releases, compromises or indulgences with respect to any
collateral securing this Note, or with respect to any other Borrower or any
other person liable under this Note, all without notice to or consent of
Borrower or each person who may be liable under this Note and without affecting
the liability of Borrower or any person who may be liable under this Note.

 

MISCELLANEOUS PROVISIONS. Assignment. This Note shall inure to the benefit of
and be binding upon the parties and their respective heirs, legal
representatives, successors and assigns. Lender's interests in and rights under
this Note re freely assignable, in whole or in part, by Lender. Borrower shall
not assign its rights and interest hereunder without the prior written consent
of Lender, and any attempt by Borrower to assign without Lender's prior written
consent is null and void. Any assignment shall not release Borrower from the
Obligations. Applicable Law. This Note shall be governed by and construed under
the laws of the state named in Lender's address on the first page hereof without
regard to that state's conflict of laws principles. Jurisdiction. Borrower
irrevocably agrees to non-exclusive personal jurisdiction in the state named in
Lender's address on the first page hereof. Severability. If any provision of
this Note shall be prohibited or invalid under applicable law, such provision
shall be ineffective but only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note or other such document.

 

WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
BORROWER AND LENDER KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT
EACH MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY WITH RESPECT HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDER TO
ACCEPT THIS NOTE.

 

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed under
seal.

 

  theglobe.com, inc., a Delaware corporation           By: /s/ Robin S. Lebowitz
    Robin S. Lebowitz     Vice-President of Finance      

 



 2 

 

 